


110 HRES 1400 IH: Expressing the Nation’s sincerest

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1400
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Issa (for
			 himself, Mr. Filner, and
			 Mr. Wilson of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the Nation’s sincerest
		  appreciation for the service of the World War II Filipino veterans who fought
		  in the Armed Forces on the 67th anniversary of President Franklin D.
		  Roosevelt’s military order.
	
	
		Whereas the Philippines Archipelago was acquired by the
			 United States in 1898, became an organized United States territory in 1902, and
			 remained American territory until its independence in 1945;
		Whereas the people of the Philippines and the United
			 States developed strong ties based upon shared democratic values and security
			 interests, which compelled the United States to defend the people of the
			 Philippines even after independence;
		Whereas on July 26, 1941, in anticipation of Japanese
			 aggression in the Asia Pacific region, President Franklin D. Roosevelt issued a
			 military order calling the organized military forces of the Government of the
			 Philippines into service under the command of General Douglas MacArthur;
		Whereas President Franklin D. Roosevelt’s military order
			 stated, As Commander-in-Chief of the Army and Navy of the United States,
			 I hereby call and order into service of the Armed Forces of the United States
			 for the period of the existing emergency, and place under the command of a
			 General Officer, United States Army, to be designated by the Secretary of War
			 from time to time, all of the organized military forces of the Government of
			 the Commonwealth of the Philippines;
		Whereas on December 7, 1941, Pearl Harbor, Hawaii, and
			 Clark Air Field in the Philippines were suddenly attacked, initiating fighting
			 on the Pacific front during World War II, which led to the loss of hundreds of
			 thousands of American and Filipino soldiers and countless civilian
			 casualties;
		Whereas on February 20, 1946, President Harry Truman
			 stated, Philippine Army veterans are nationals of the United States and
			 will continue in that status until July 4, 1946. They fought, as American
			 nationals, under the American flag, and under the direction of our military
			 leaders. They fought with gallantry and courage under most difficult
			 conditions.;
		Whereas on October 17, 1996, President William J. Clinton
			 issued a proclamation on the anniversary of the 1944 return of United States
			 forces under General MacArthur to liberate the Philippines and said, I
			 urge all Americans to recall the courage, sacrifice, and loyalty of Filipino
			 Veterans of World War II and honor them for their contribution to our
			 freedom.;
		Whereas on July 26, 2001, President George W. Bush, in his
			 greetings to the Filipino World War II veterans said, More than 120,000
			 Filipinos fought with unwavering loyalty and great gallantry under the command
			 of General Douglas MacArthur. The combined United States-Philippine forces
			 distinguished themselves by their valor and heroism in defense of freedom and
			 democracy. Thousands of Filipino soldiers gave their lives in the battles of
			 Bataan and Corregidor. These soldiers won for the United States the precious
			 time needed to disrupt the enemy's plan for conquest in the Pacific. During the
			 3 long years following these battles, the Filipino people valiantly resisted a
			 brutal Japanese occupation with an indomitable spirit and steadfast loyalty to
			 America.;
		Whereas originally 200,000 Filipinos served this cause,
			 and there remain between 18,000 and 20,000 today;
		Whereas this year marks the 67th anniversary of the
			 military order from President Franklin D. Roosevelt; and
		Whereas the contributions of the Filipino people and the
			 sacrifices of their soldiers in World War II should be recognized on this
			 anniversary: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and extends its sincere appreciation to the veterans of the Philippine
			 Commonwealth Army during World War II for their sacrifice to our Nation during
			 a time of war and for their selfless service.
		
